Siebeckes, J.
The court properly disregarded the clerical error in entitling the action as one in “Milwaukee County Circuit Court” in place of “Waukesha County Circuit Court.” The whole record and proceeding had in the action show that the parties understood that it was an action pending in the latter court and that the insertion of the word “Milwaukee” was manifestly an error.
The real and personal property of the plaintiff, used exclusively for the purposes of conducting its school ánd not being leased or otherwise used for pecuniary profit, was held exempt from taxation under sec. 1038, Stats., in an action by plaintiff against Edwards, county treasurer of Waukesha county (143 Wis. 551, 128 N. W. 113). That statute provides that the personal property of such a school and the real property, not exceeding ten acres, on which its buildings *360are located are exempted from taxation, “provided such real or personal property is not leased or otherwise used for pecuniary profit.” In the decision in the Edwards Case it was determined that the plaintiff is a scientific and literary association within the meaning of this statute and that its school properties were not leased or otherwise used for pecuniary profit at the time the tax there involved was assessed against it and that it was not subject to direct taxation. The income tax statute (sub. 2, sec. 1087w — 5) involved in this action exempts from taxation the “income . . . of all religious, scientific, educational, benevolent or other corporations or associations of individuals not organized or conducted for pecuniary profit.” The plaintiff is incorporated for the purpose of establishing and conducting its school, and, as its articles of incorporation declare, owns and deals in real estate and all kinds of personal property and does all things necessary and exercises all powers incident to the business purpose specified in its articles. The complaint shows that it receives an annual income which exceeds the annual current expenses of conducting the school and that such excess of its income has been applied to pay the costs of enlarging its buildings and in improving its properties, and that in 1900 and 1901 it declared a small dividend on its stock. Its articles of incorporation provide that its capital stock shall be $15,000, the number of its shares 100, and the amount of each share $150, As appears from the foregoing statement, the properties have increased in value to upwards of $100,000, bearing an indebtedness of $75,000. It is to be observed that the above income tax exemption statute includes only such corporations of the classes specified which “arc not organised or conducted for pecuniary profit.’’
Manifestly if any corporation of the kinds named in the statute is organized as a pecuniary profit-sharing institution, or if not so organized is being conducted for pecuniary profit, then its income is subject to taxation under the income *361tax statutes. The plaintiff’s articles of incorporation show that it is organized to conduct a private enterprise upon the plan of a profit-sharing corporation, with capital stock owned by its shareholders, and that its business yields an income in excess of the annual amount required for its current running expenses to conduct the school, and that such excess has been devoted to enlarge its properties and thus has materially enhanced the value of its capital stock, resulting in a pecuniary profit to the stockholders. The complaint shows that the plaintiff is organized as a profit-sharing corporation and that the conduct of the business has resulted in enhancing the holdings of the stockholders. Within the terms of sub. 2, sec. 1087m — 5, it is a corporation organized and conducted for pecuniary profit and hence its income is not exempt from taxation. The trial court improperly overruled the demurrer to the complaint.
By the Court. — The order appealed from is reversed, and the cause remanded to the circuit court with direction to enter an order sustaining the demurrer and for further proceedings according to law.